 



Exhibit- 10.12
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”), dated as of 2/24, 2004 (the
“Effective Date”), is by and between Government Properties Trust, Inc., a
Maryland corporation (the “Company”), and Nancy D. Olson, a resident of Nebraska
(the “Executive”):
     WHEREAS, the Executive has extensive experience with real estate companies
which acquire, broker, lease and manage commercial real estate and real estate
investment entities; and
     WHEREAS, the Company wishes to employ the Executive in the capacities and
on the terms and conditions set out below, and the Executive desires to accept
such employment, in the capacities and on the terms and conditions set forth
below.
     NOW, THEREFORE, the Company and the Executive, in consideration of the
respective covenants set out below, hereby agree as follows:
     1. Duties and Scope of Employment.
     (a) Positions. The Executive shall be employed by the Company as its Chief
Financial Officer (“CFO”) and Treasurer.
     (b) Duties. The Executive’s principal employment duties and
responsibilities shall be those duties and responsibilities customary for the
positions of CFO and Treasurer, and such other executive duties and
responsibilities as the President and Chief Executive Officer (“CEO”) shall from
time to time assign to the Executive. In particular, the Executive shall:
(i) create and supervise the office of Chief Financial Officer; (ii) create and
supervise the Corporate and Property Management Accounting Departments;
(iii) supervise the corporate treasury function; (iv) employ, establish duties
for and adjudge the performance of the Corporate Controller; (v) interface with
the asset and property management, acquisition and project financing functions;
(vi) supervise the human resource/personnel functions; and (vii) carry out those
duties ordinarily associated with the position. The Executive shall also sit as
a member of the Company’s Executive Management Committee.
     (c) Extent of Services. Except for illnesses and vacation periods, the
Executive shall devote all of her professional time, attention and best efforts
to the performance of her duties and responsibilities under this Agreement.
Notwithstanding the foregoing, Executive may (i) make any passive investment
where she is not obligated or required to, and shall not in fact, devote any
managerial efforts, (ii) participate in charitable, academic, political or
community activities and boards, and in trade or professional organizations, and
(iii) hold directorships in other companies consistent with the Company’s
conflict of interest policies and corporate governance guidelines as in effect
from time to time.
     (d) Reporting. The Executive shall report to the CEO.

1



--------------------------------------------------------------------------------



 



     2. At Will Employment by the Company. The parties agree that the
Executive’s employment with the Company will be “at will” and may be terminated
by the Company or by the Executive at any time with or without cause and with or
without notice. The Executive understands and agrees that for the duration of
this Agreement, her job performance and promotions, commendations, bonuses or
the like from the Company shall not give rise to or in any way serve as the
basis for modification, amendment, or extension, by implication or otherwise, of
her “at will” employment with the Company.
     3. Term. This Agreement shall be effective as of the Effective Date and
shall continue in full force and effect thereafter for a term of three (3) years
following the Effective Date (the “Initial Term”). At the end of the Initial
Term, this Agreement shall be automatically extended for an additional one
(1) year unless either party terminates this Agreement not later than thirty
(30) days prior to the end of the Initial Term by providing written notice to
the other party of such party’s intent not to renew, or it is sooner terminated
pursuant to Section 8. For purposes of this Agreement, “Term” shall mean the
Initial Term plus any extension pursuant to this Section 3.
     4. Compensation.
     (a) Base Salary. During the Term of this Agreement, the Company shall pay
the Executive as compensation for her services a base salary at the annualized
rate of one hundred thirty thousand dollars ($130,000.00) with a minimum annual
percentage increase equal to the percentage increase, if any, in the level of
the CPI (as hereinafter defined) last published prior to January 1 of the year
in question over the level of the CPI published in 2003 (the “Base Salary”). The
Base Salary will be paid periodically in accordance with the Company’s normal
payroll practices and shall be subject to required withholding.
     The term “CPI” means the Consumer Price Index now known as the U.S. Bureau
of Labor and Statistics Consumer Price Index for Urban Wage Earners and Clerical
Workers, all Items for the Omaha, Nebraska SMSA. If the CPI shall be
discontinued, the foregoing calculation shall be made using a reasonably
equivalent successor or comparable measure of increase in the cost of living in
Omaha, Nebraska.
     (b) Annual Incentive Bonus. The Executive shall be eligible to receive an
annual incentive bonus to be paid in the form of cash or restricted stock grants
which will vest ratably over three years, thirty-three and one-third percent
(33.33%) to vest on the first anniversary of the grant and two and seven-ninths
percent (2.77%) to vest monthly thereafter, which shall be subject to both the
recommendation of the CEO and the consent of the Compensation Committee and
predicated upon the Executive meeting mutually agreed upon performance
objectives with the CEO.
     (c) Grant. The Executive shall be granted, not later than March 31, 2004,
28,980 shares of the Company’s restricted common stock which will vest ratably
over three years, thirty-three and one-third percent (33.33%) to vest on the
first anniversary of the grant and two and seven-ninths percent (2.77%) to vest
monthly thereafter.

2



--------------------------------------------------------------------------------



 



     5. Employee Benefits; Insurance.
     (a) Benefits. During the Term, Executive will be eligible to participate in
the employee benefit plans currently and hereafter maintained by the Company of
general applicability to other senior executives of the Company. The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time.
     (b) D&O Insurance. During the Term and thereafter for a period sufficient
to include any claims made within applicable statute of limitations, the Company
shall maintain director and officer insurance covering the Executive’s acts and
omissions while an officer of the Company, in a face amount of not less than ten
million dollars ($10,000,000.00).
     6. Paid Time Off. The Executive will be entitled to paid time off (“PTO”)
in accordance with the Company’s PTO policy.
     7. Expenses. The Company will reimburse the Executive for reasonable
travel, entertainment or other expenses incurred by the Executive in the
furtherance of or in connection with the performance of the Executive’s duties
hereunder in accordance with the Company’s expense reimbursement policy as in
effect from time to time.
     8. Termination.
     (a) Voluntary Termination; Termination for Cause. If the Executive’s
employment with the Company is terminated by the Executive voluntarily without
Good Reason (as defined below), or is terminated by the Company for Cause (as
defined below) during the Term, then all vesting of unvested equity compensation
awards and other benefits will terminate immediately and all payments of
compensation by the Company to the Executive hereunder will terminate
immediately (except as to amounts already earned).
     (b) Involuntary Termination. If Executive’s employment is terminated by the
Company without Cause (as defined below) or if the Executive terminates her
employment with Good Reason (as defined below) during the Term, then the
Executive will be eligible for severance benefits in accordance with the
Company’s practices as then in effect, which shall not be less than the
remaining Base Salary to be paid hereunder through the Term, and all unvested
grants shall immediately become fully vested and exercisable.
     (c) Death: Disability. This Agreement will automatically terminate in the
event of the death of the Executive and may be terminated by either party in the
event of the physical or mental disability of the Executive to such extent that
the Executive is unable to perform her duties herein for a continuous period
exceeding ninety (90) days or for an aggregate of one hundred twenty (120) days
in any twelve month period during the Term. For purposes of counting the
foregoing periods, days properly designated by the

3



--------------------------------------------------------------------------------



 



Executive as vacation days shall not be counted, nor shall days designated by
the Executive as vacation serve to break the continuous periods set forth above.
In the event this Agreement is terminated due to the Executive’s death or
disability, all vesting of unvested equity compensation awards will terminate
immediately and the Executive or her estate, as the case may be, shall be paid
the Executive’s Base Salary and shall continue to receive all accrued fringe
benefits hereunder through the end of the month in which the termination event
occurs.
     (d) Cause. For purposes of this Agreement, “Cause” shall mean: (i) an act
of fraud or dishonesty by the Executive in connection with the Executive’s
responsibilities as an employee; (ii) the Executive’s conviction of, or plea of
nolo contendere to, a felony or gross misdemeanor; (iii) Executive’s gross
misconduct: (iv) the Executive’s continued failure to perform employment duties
for at least thirty (30) days after the Executive has received a written demand
for performance from the Company that specifically sets forth the factual basis
for the Company’s belief that the Executive has not performed her duties;
(v) any breach by the Executive of this Agreement or any other agreement between
the Executive and the Company or any of its affiliates; (vi) the Executive’s
commencement of employment or a consulting arrangement with another employer
while an employee of the Company or any of its affiliates without the Company’s
prior written consent; (vii) knowing noncompliance by the Executive with the
human resources policies of the Company should said failure to comply continue
for a period of thirty (30) days after written notice of same; or (viii) knowing
nonconformance with the Company’s standard business practices and policies,
should said failure to conform exist for a period of thirty (30) days after
written notice of same.
     (e) Good Reason. For purposes of this Agreement, “Good Reason” shall mean
any of the following actions or omissions, provided the Executive notifies the
Company of her determination that Good Reason exists within thirty (30) days of
the action or omission on which such determination is based:
     (i) a material reduction of the Executive’s duties or responsibilities or a
change in reporting requirements, as the case may be;
     (ii) an involuntary reduction in the Executive’s then-outstanding Base
Salary; or
     (iii) absent the Executive’s prior written consent, the requirement by the
Company that the principal place of business at which the Executive performs her
duties be changed to a location that is outside the Omaha, Nebraska MSA.
     9. Confidential Information. The Executive recognizes and acknowledges that
certain assets of the Company constitute Confidential Information. The term
“Confidential Information” as used in this Agreement shall mean all information
that is known only to the Executive or the Company, other employees of the
Company, or others in a confidential relationship with the Company, and relating
to the Company’s business including information regarding clients, properties,
customers, methods of operation, proprietary Company programs,

4



--------------------------------------------------------------------------------



 



sales products, profits, costs, markets, key personnel, formulae, technical
processes and trade secrets, as such information may exist from time to time,
which the Executive acquired or obtained by virtue of work performed for the
Company, or which the Executive may acquire or may have acquired knowledge of
during the performance of said work. The Executive shall not, during or after
the Term, disclose all or any part of the Confidential Information to any
person, firm, corporation, association, or any other entity for any reason or
purpose whatsoever, directly or indirectly, except as may be required pursuant
to her employment hereunder, unless and until such Confidential Information
becomes publicly available other than as a consequence of the breach by the
Executive of her confidentiality obligations hereunder by law or in any judicial
or administrative proceeding (in which case, the Executive shall provide the
Company with notice). In the event of the termination of her employment, whether
voluntary or involuntary and whether by the Company or the Executive, the
Executive shall deliver to the Company all documents or data of any kind or any
reproductions (in whole or in part) or extracts of any items relating to the
Confidential Information. The Company acknowledges that prior to her employment
with the Company, the Executive has lawfully acquired extensive knowledge of the
industries and businesses in which the Company engages in business, and that the
provisions of this Section 9 are not intended to restrict the Executive’s use of
such previously acquired knowledge.
     In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information, the Executive agrees to (a) promptly notify the Company in writing
of the existence, terms and circumstances surrounding such request or
requirement, (b) consult with the Company on the advisability of taking legally
available steps to resist or narrow such request or requirement, and (c) assist
the Company in seeking, a protective order or other appropriate remedy. In the
event that such protective order or other remedy is not obtained or that the
Company waives compliance with the provisions hereof, the Executive shall not be
liable for such disclosure unless disclosure to any such tribunal was caused by
or resulted from a previous disclosure by the Executive not permitted by this
Agreement.
     10. Arbitration.
     (a) General. In consideration of the Company’s employment of the Executive
and the Executive’s receipt of the compensation, pay raises and other benefits
paid to the Executive by the Company, at present and in the future, the
Executive agrees that any and all controversies, claims, or disputes with anyone
(including the Company and any employee, officer, director, shareholder or
benefit plan of the Company in their capacity as such) arising out of, relating
to, or resulting from the Executive’s service to the Company under this
Agreement or the termination of the Executive’s service with the Company,
including any breach of this Agreement shall be subject to binding arbitration
under the arbitration rules set forth in the American Arbitration Association
(“AAA”) National Rules for the Resolution of Employment Disputes (the “Rules”).
The Company may commence a judicial proceeding concurrently with arbitration for
the sole purpose of seeking injunctions or other equitable relief to enforce the
provisions of Section 9 of this Agreement or to otherwise protect the Company’s
trade secrets or proprietary information. Disputes which the Executive agrees to
arbitrate, and

5



--------------------------------------------------------------------------------



 



thereby agrees to waive any right to a trial by jury, include any statutory
claims under state or federal law, including, but not limited to, claims under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, state discrimination and employment statutes, claims of
harassment discrimination or wrongful termination and any statutory claims. The
Executive further understands that this Agreement to arbitrate also applies to
any disputes that the Company may have with the Executive.
     (b) Procedure. The Executive agrees that any arbitration will be
administered by the AAA in Omaha, Nebraska, and that a neutral arbitrator will
be selected in a manner consistent with the Rules. The arbitration proceedings
will allow for discovery according to the rules set forth in the Rules and the
Federal Rules of Civil Procedure (the “FRCP”). Evidence shall be admitted in
accordance with the Federal Rules of Evidence. Executive agrees that the
arbitrator shall have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. The
Executive agrees that the arbitrator shall issue a written decision on the
merits. The Executive also agrees that the arbitrator shall have the power to
award any remedies available under applicable law. The Executive agrees that the
arbitrator shall administer and conduct any arbitration in a manner consistent
with the FRCP and that to the extent that the Rules conflict with the FRCP, the
FRCP shall take precedence.
     (c) Remedy. Except as provided in Section 10(a) above and the FRCP,
arbitration shall be the sole, exclusive and final remedy for any dispute
between the Executive and the Company. Accordingly, except as provided in
Section 10(a) above and the FRCP, neither the Executive nor the Company will be
permitted to pursue court action regarding claims that are subject to
arbitration. Notwithstanding the foregoing, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.
     (d) Expenses. The Executive and the Company agree that all fees and
expenses associated with the arbitration, including, without limitation,
administrative or hearing fees of the arbitration and legal fees and expenses of
the Executive and the Company associated therewith, shall be paid by the
Executive, in the event the arbitrator resolves the controversy or dispute in
favor of the Company, and by the Company, in the event the arbitrator resolves
the controversy or dispute in favor of the Executive.
     (e) Availability of Injunctive Relief. In addition to the right to petition
the court for provisional relief, the Executive agrees that any party may also
petition the court for injunctive relief where either party alleges or claims a
violation of this Agreement or any other agreement regarding trade secrets,
confidential information, or nonsolicitation. In the event either party seeks
injunctive relief, the prevailing party shall be entitled to recover reasonable
costs and attorneys fees.

6



--------------------------------------------------------------------------------



 



     (f) Administrative Relief. The Executive understands that this Agreement
does not prohibit the Executive from pursuing an administrative claim with a
local, state or federal administrative body such as the Equal Employment
Opportunity Commission or the workers’ compensation board. This Agreement does,
however, preclude the Executive from pursuing court action regarding any such
claim.
     (g) Voluntary Nature of Agreement. The Executive acknowledges and agrees
that she is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. The Executive further acknowledges and
agrees that she has carefully read this Agreement and has asked any questions
needed for her to understand the terms, consequences and binding effect of this
Agreement and fully understands it, including that she is waiving her right to a
jury trial. Finally, the Executive agrees that she has been provided an
opportunity to seek the advice of an attorney of her choice before signing this
Agreement.
     11. Cooperation in Future Matters. The Executive hereby agrees that for a
period of twelve (12) months following her termination of employment, she will
cooperate with the Company’s reasonable requests relating to matters that
pertain to the Executive’s employment by the Company, including providing
information or limited consultation as to such matters, participating in legal
proceedings, investigations or audits on behalf of the Company, or otherwise
making herself reasonably available to the Company for other related purposes.
Any such cooperation shall be performed at scheduled times taking into
consideration the Executive’s other commitments, and the Executive shall be
compensated at a reasonable hourly or per diem rate to be agreed upon by the
parties to the extent such cooperation is required on more than an occasional
and limited basis. The Executive shall not be required to perform such
cooperation to the extent it conflicts with any requirements of exclusivity of
services for another employer or otherwise, nor in any manner that in the good
faith belief of the Executive would conflict with her rights under or ability to
enforce this Agreement. Notwithstanding anything herein to the contrary, no
cooperation shall be required from the Executive after her termination during
any period of time in which the Executive is in a dispute with the Company
concerning any compensation or arrangement or other benefit provided for herein.
     12. General.
     (a) Notices. All notices and other communications hereunder shall be in
writing or by written telecommunication, and shall be deemed to have been duly
given, if delivered personally or if sent by overnight courier or by certified
mail, return receipt requested, postage prepaid or sent by written
telecommunication or telecopy, to the relevant address set forth below, or to
such other address as the recipient of such notice or communication shall have
specified in writing to the other party hereto, in accordance with this
Section 12(a).

             
 
  If to the Company, to:   Government Properties Trust    
 
      10250 Regency Circle, Suite 100    
 
      Omaha, Nebraska 68114-3754    
 
      Attn: Chief Executive Officer    

7



--------------------------------------------------------------------------------



 



     If to the Executive, at her last place of business and residence shown on
the records of the Company.
Any such notice shall be effective (i) if delivered personally, when received,
(ii) if sent by overnight courier, when receipted for, (iii) if mailed, three
(3) days after being mailed, and (iv) on confirmed receipt if sent by written
telecommunication, electronic mail or telecopy, provided a copy of such
communication is sent by regular mail, as described above.
     (b) Seyerability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.
     (c) Waivers. No delay or omission by either party hereto in exercising any
right, power or privilege hereunder shall impair such right, power or
privileges, nor shall any single or partial exercise of any such right, power or
privilege preclude any further exercise thereof or the exercise of any other
right, power or privilege.
     (d) Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and same instrument. In making proof of this Agreement, it shall
not be necessary to produce or account for more than one such counterpart.
     (e) Entire Agreement. This Agreement contains the entire understanding of
the parties, supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter hereof and may not be amended except by
a written instrument hereafter signed by the Executive and a duly authorized
representative of the Board of Directors.
     (f) Governing Law. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of Nebraska,
without giving effect to principles of conflicts of law.
     (g) Consultation with Counsel. The Executive acknowledges that she has had
a full and complete opportunity to consult with counsel or other advisers of her
own choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement.
     (h) Withholding. Any payments provided for in this Agreement shall be paid
net of any applicable income tax withholding required under federal, state or
local law.

8



--------------------------------------------------------------------------------



 



     (i) Survival. The provisions of Sections 9, 10 and 11 shall survive the
termination of this Agreement.
     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
hereto have caused this Agreement to be duly executed as of the date first above
written.

                  GOVERNMENT PROPERTIES TRUST, INC.       NANCY D. OLSON    
 
               
By:
  /s/ Thomas D. Peschio
 
Thomas D. Peschio       /s/ Nancy D. Olson
 
   
 
  Chief Executive Officer            
 
                Dated: 2/24, 2004       Dated: Feb 24, 2004    

9